FEDERAL INSURANCE COMPANY Endorsement No: 4 Bond Number: 81391975 NAME OF ASSURED: GREEN CENTURY FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Green Century Balanced Fund Green Century Equity Fund This Endorsement applies to loss discovered after 12:01 a.m. on August 4, 2007. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: August 30, 2007 Authorized Representative ICAP Bond Form 17-02-0949 (Ed. 1-97) Page 1
